Citation Nr: 1340279	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  07-34 585A	)	DATE
	)


On appeal from the 
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an extension of a total temporary rating for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from July 1973 to September 1973.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied an extension of a total temporary rating beyond August 31, 2006, for a low back disability.  Jurisdiction over the appeal is with the RO in Columbia, South Carolina.

In a May 2008 decision, the Board increased the rating for the low back disability to 60 percent effective March 26, 2004, with the 60 percent rating continuing after the total temporary rating from September 1, 2006, to June 11, 2007.  In a June 2008 rating decision, the RO implemented that Board decision.  In August 2013, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.


FINDING OF FACT

On the record during the August 26, 2013 Board hearing, the Veteran requested that his appeal be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by the authorized representative.  38 C.F.R. § 20.204 (2013). 

On the record during the August 26, 2013, Board hearing, the Veteran requested that his appeal be withdrawn.  He also submitted a written statement requesting withdrawal.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it must be dismissed.  


ORDER

The appeal is dismissed.



		
Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


